Case: 18-31067      Document: 00514804392         Page: 1    Date Filed: 01/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-31067                   United States Court of Appeals

                                  Summary Calendar
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 22, 2019

SHANTA G. PHILLIPS-BERRY,                                            Lyle W. Cayce
                                                                          Clerk
              Plaintiff - Appellant

v.

KENNER POLICE DEPARTMENT; AT&T CORPORATION; APPLE;
VERIZON COMMUNICATIONS, INCORPORATED; T-MOBILE
CORPORATION; SPRINT CORPORATION; METRO PCS
COMMUNICATION INCORPORATED; COX CABLE, also known as Cox
Cable Communications, Incorporated,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-8235


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Prior to service of summons on the defendants in this case, the district
court issued a show cause order noting that Plaintiff Shanta Phillips-Berry had
filed a series of “incomprehensible” complaints against a wide variety of people


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31067    Document: 00514804392     Page: 2   Date Filed: 01/22/2019



                                 No. 18-31067
and entities, of which this case was one. The order required Phillips-Berry to
show cause as to why the court should not restrict her ability to file. In
response, she indicated that the defendants have implanted a device in her
body to inflict pain. The district court found the basis for her claims to be
“incoherent,” prohibited her from further similar filings, and dismissed the
case pursuant to 28 U.S.C. § 1915 (e)(2)(B)(i). Phillips-Berry timely appealed
to this court.
      Although we do not doubt the sincerity of Phillips-Berry in explaining
her concerns, we conclude that the district court’s order should be affirmed for
substantially the same reasons set forth in its September 18, 2018 order.
      AFFIRMED.




                                       2